Citation Nr: 1140946	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  04-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), an anxiety disorder and a nervous disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a Vet Center psychiatrist 


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana.  

This matter was previously before the Board in March 2007, at which time a remand was ordered so as to afford the Veteran the hearing he had requested.  In May 2009, the Veteran testified before the undersigned Veterans Law Judge at the RO in Chicago, Illinois.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In August 2009, the Board reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  This issue was again remanded for further evidentiary development.  Such development has now taken place and the Veteran's claim is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran experienced sexual trauma during his active military service.  

2.  The Veteran's military sexual trauma contributed to his current PTSD symptomatology.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In the present case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

In this case, the Veteran's PTSD claim is based on an in-service personal assault.  Because of the personal and sensitive nature of a personal assault, many incidents are not officially reported.  This creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members or clergy.  38 C.F.R. § 3.304 (f). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

Facts and Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  Specifically, the Veteran has claimed service connection for PTSD secondary to military sexual assaults.  Having reviewed the evidence of record, the Board finds that the evidence supports the Veteran's contentions.  As such, service connection for PTSD is warranted.  

The Veteran's March 1970 enlistment examination indicates that a psychiatric evaluation performed at the time of enlistment was normal.  The Veteran also denied having, or ever having had, depression, excessive worry, nervous trouble of any sort, or any drug or narcotic habit in his report of medical history associated with this examination.  The record contains a September 1970 disciplinary record in which it is noted that the Veteran was drunk and disorderly in the barracks and broke several windows.  According to a June 1971 in-service treatment record, the Veteran made a number of scratches on his left arm while drunk.  These wounds were cleaned and treated, but it was noted that the Veteran revealed no information regarding the nature of his troubles.  The Veteran was noted to be sober the following day.  At this time, he indicated that he did not scratch himself in an attempt to kill himself, but rather, he wanted to "prove that he was a man."  A September 1971 treatment record also notes that the Veteran had cut himself with razor blades on two occasions due to depression.  He was noted to be suffering from loss of appetite and general weakness and he was prescribed Ritalin.  A record from the Indiana Police Department reflects numerous charges and arrests from March 1972 through May 1981 for offenses ranging from public intoxication to carrying a dangerous weapon.  

Post-service treatment records demonstrate that the Veteran continued to seek treatment for psychiatric symptomatology following his separation from active duty.  According to a December 1977 private treatment record, the Veteran was suicidal.  A January 1978 record notes a diagnosis of depression-neurotic.  An opinion as to the etiology of this condition was not offered, but it is noted that the Veteran was admitted for an acute psychotic episode.  An October 1979 private physical examination also notes that the Veteran suffered from recurrent alcoholism and a chronic anxiety reaction with suicidal tendencies.  It was also noted that the Veteran had problems with a partial resection of the bowel.  The examining physician indicated that this occurred while the Veteran was drunk but that the exact etiology of the problem was not clear.  

A July 1991 private physical examination indicates that the Veteran had been hospitalized on numerous occasions for psychiatric reasons.  The 1991 report reflects that in January 1973, he was admitted to St. Catherine hospital for severe depression.  He was later admitted for schizophrenia, simple type, in May 1973 and for an acute psychotic episode with depression and neurotic features in December 1977.  He was again admitted for a depressive episode in September 1979 and his last admission was noted to be in November 1981 for suicidal depression.  The examining physician admitted that he was not aware that this Veteran suffered from so many psychiatric problems.  

Subsequent VA treatment records demonstrate that the Veteran continued to seek psychiatric treatment.  A December 1991 VA record notes that the Veteran suffered from anxiety attacks and a June 1993 record diagnosed the Veteran with an anxiety attack.  However, an April 1993 private treatment record also reflects that the Veteran has been diagnosed with a developmental disability.  This was noted to have created developmental delays both physically and intellectually.  

The record also contains a May 1993 VA outpatient treatment record.  During treatment, the Veteran reported being abused as a child and suffering sexual abuse while in the service.  This appears to be the first time of record that the Veteran reported his in-service sexual abuse.  A January 1994 VA treatment record notes a diagnosis of a panic disorder and a March 1994 VA examination of record assigned diagnoses of alcohol abuse (by history), impulse control disorder (by history), and a generalized anxiety disorder.  

The Veteran testified at a RO hearing in January 1995.  During his hearing, he referenced a number of in-service events that he believed were responsible for his psychiatric symptomatology.  One such event was when the Veteran was robbed at gunpoint and forced to remove all of his clothing except for his "shorts."  The Veteran reported that he was very humiliated by this incident and by how it was handled by his fellow servicemen.  He also described an incident in which he became drunk and was subsequently molested by another servicemen.  The Veteran reported that he was threatened not to tell anyone about this incident.  

A September 2000 VA outpatient treatment record notes a diagnosis of anxiety not otherwise specified, rule out PTSD, and rule out somatoform disorder.  June 2001 and October 2001 VA treatment records also note a diagnosis of PTSD.  Records from July 2002 through February 2003 reflect that the Veteran sought regular treatment for his now diagnosed PTSD.  

The record also contains a number of communication reports between the Veteran and a sexual assault advocate.  These records demonstrate that the Veteran used an alias during his sessions with this advocate, beginning in April 2003.  The Veteran did not reveal his real name until May 2004.  The Veteran frequently discussed his in-service sexual assault during these sessions.  A March 2007 social work progress note indicates that the Veteran was haunted daily by the trauma he suffered in the military.  

In September 2008, the Veteran was evaluated by a VA psychologist.  The Veteran was diagnosed with chronic PTSD and anxiety, an auditory-verbal learning disability, and phonemic dyslexia and acalculia.  It was noted that the Veteran definitely did not suffer from mental retardation.  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in May 2009.  The Veteran again described an incident in which he was robbed at gunpoint.  He indicated that he was forced to take off all of his clothes but that he was left with his "shorts."  The Veteran reported that his Company Commander and fellow soldiers were laughing at him and making fun of him for this incident the following day.  The Veteran also described the incident involving another soldier where he was sexually assaulted and sodomized.  

The Veteran was afforded a VA psychiatric examination in July 2010.  He again described his in-service sexual assaults, explaining that the other soldier had in fact penetrated him with his penis during his assault.  The examiner diagnosed the Veteran with chronic PTSD, a depressive disorder not otherwise specified, and borderline intellectual functioning.  The examiner explained that the Veteran had numerous traumas both during childhood and during military service and that it was likely that he had PTSD prior to entering service.  However, the examiner opined that the Veteran's in-service sexual traumas further exacerbated his PTSD symptoms.  Therefore, while the Veteran's military sexual traumas did not cause his PTSD, they did exacerbate and contribute to his symptoms.  The examiner explained that the Veteran's pre-military stressors of childhood sexual trauma accounted for the majority of his PTSD symptoms.  The examiner also recognized that the Veteran had numerous other diagnoses of record, including anxiety and depression, but she concluded that these conditions were comorbid to his PTSD.  

In April 2011, the above examiner prepared an addendum to her previous examination report.  She concluded that it was at least as likely as not that the Veteran's in-service sexual assaults occurred.  She explained that the Veteran described a history of two sexual assaults and that his description of both events was detailed and credible.  It was also noted that his story was consistent throughout both of her interviews and with the information in the claims file.  Finally, she noted that behavioral problems and suicidal gestures were noted in the claims file following the time in which these assaults would have occurred.  

The examiner further opined that the Veteran's military sexual assaults and post-military traumas contributed to his current symptoms and residual impairments.  The examiner opined that 75 to 85 percent of his impairment was due to his early childhood traumas and that 15 to 25 percent of his impairments were due to his military sexual assaults.  This included the Veteran's work functioning, lack of involvement in sexual relationships, and a tendency to stay to himself and distrust others.  The examiner felt that the Veteran's symptoms and residual impairments could not be parceled out into greater detail without resort to mere speculation.  

Finally, the record also contains numerous letters from a private psychologist with the initials P.W.  These letters date back as far as October 2004 and reflect that the Veteran sought treatment with this psychologist on multiple occasions.  The Veteran again discussed his in-service sexual assaults.  These letters also reflect a diagnosis of chronic PTSD with depressive features, as well as alcohol abuse in full sustained remission.  

The above evidence demonstrates that the Veteran is entitled to service connection for PTSD.  In-service treatment records reveal that the Veteran was found cutting his left arm shortly after the alleged incident to prove that he was still a man.  Criminal records demonstrate that the Veteran received multiple criminal charges for events such as public intoxication in the years following his alleged in-service assaults as well.  As already indicated, changes in behavior are relevant for a claim involving in-service sexual assault.  See 38 C.F.R. § 3.304 (f).  Also, a November 1979 private treatment record indicates that the Veteran had incurred an injury to the bowels in the past.  It was noted that the etiology of the problem was not clear but that it happened while the Veteran was drunk.  While the evidence of record fails to relate this injury to military service, it is further evidence that at least supports the Veteran's claim.  Therefore, the in-service evidence of record certainly suggests that an in-service sexual assault may have occurred.  

Furthermore, evidence following the Veteran's separation from service also corroborates his claim of an in-service sexual assault.  The Veteran has provided consistent testimony over a period spanning nearly two decades regarding his alleged in-service sexual assaults.  He has also repeatedly described his in-service assaults to medical personnel since the 1990s.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The VA examiner of record also opined in April 2011 that it was at least as likely as not that the Veteran's in-service sexual assaults actually occurred.  The examiner based this opinion on a review of the Veteran's claims file, his in-service treatment records, and a personal interview with the Veteran, in which she found his testimony to be credible.  

Finally, the VA examiner concluded in July 2010 and April 2011 that while the majority of the Veteran's current PTSD symptomatology was secondary to childhood sexual trauma, his military sexual assaults were at least 15 to 25 percent responsible for his current symptomatology.  As such, she concluded that the Veteran's military trauma was a contributing factor to his current disability.  The record contains no medical evidence whatsoever to call into question the opinions offered by this examiner.  

Having afforded the Veteran the full benefit of the doubt, the Board concludes that service connection for PTSD due to an in-service sexual assault is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


